Citation Nr: 1128033	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroenteritis, to include as secondary to service-connected hiatal hernia with gastritis and history of right lower quadrant abdominal pain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and an Observer


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

A video conference hearing was held in March 2009 before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of that hearing is on file.

In June 2009, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in a December 2009 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As indicated above, the Board remanded this claim in June 2009 in order for either the agency of original jurisdiction (AOJ) or AMC to schedule the Veteran for a VA examination with respect to his gastroenteritis disability.  The Board specifically noted that the Veteran must be advised of the importance of reporting to any scheduled VA examination, and of the possible adverse consequences of failing to so report.  See 38 C.F.R. § 3.655 (2010).  

A review of the claims folder indicates that the Veteran was scheduled for a VA examination for his gastroenteritis disability on November 5, 2009.  The Veteran failed to report.  However, the Board observes that it does not appear that notice of the consequences of failing to appear for such an examination under 38 C.F.R.        § 3.655 were provided to the Veteran when he was scheduled for his VA examination in compliance with the June 2009 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.    

If, as here, there is a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand this issue to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  Any error by VA in providing the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As the Veteran has not been provided with complete and proper notice regarding the implications of a failure to report for his scheduled VA examination, the Board concludes that the Veteran should be afforded another opportunity to appear for VA examination in connection with his claim.  The "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  On remand, the Veteran should be afforded an additional VA examination in connection with his claim.
Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo an appropriate VA examination to determine whether a current diagnosis of gastroenteritis is warranted.  The claims folder must be made available to and reviewed by the examiner, and the examination report must indicate that such a review was conducted.  All indicated studies should be performed and all findings should be reported in detail.  If gastroenteritis is diagnosed, the examiner should render an opinion as to whether it is more likely than not (meaning likelihood greater than 50%), at least as likely as not (meaning likelihood of at least 50%), or less likely than not or unlikely (meaning that there is a less than 50% likelihood) that this condition had its onset during service.  If the examiner determines that the Veteran's condition is not related to service, the examiner is asked to comment on whether gastroenteritis (if currently manifested) is proximately due to, the result of, or permanently aggravated by the Veteran's service-connected hiatal hernia with gastritis and abdominal pain.  The examiner must provide a complete rationale for any stated opinion.

The Veteran must be advised of the importance of reporting to any scheduled VA examination, and of the possible adverse consequences of failing to so report.  See 38 C.F.R. § 3.655 (2010).

2. Thereafter, readjudicate the Veteran's claim.  If the 
benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


